Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2021 has been entered.
 
Status of Claims
This action is in reply to the RCE and amendments (filed on September 9, 2021). Claims 1-22 are cancelled. Claims 23-30 are new.

Response to Arguments
101: The Applicant’s amendments and arguments regarding abstract idea based 101 rejection have been fully considered but are not persuasive.
The Applicant arguments are moot in light of cancellation of all previous claims and addition of new claims that necessitate a new consideration of the new claims. The 
As such, due to amendments, new grounds of rejection have been applied to address the amendments and the 103 rejection is presented below that addresses claims 23-30.

103: The Applicant’s amendments and arguments with respect to the 103 rejection have been fully considered and are not persuasive.
The Applicant arguments are moot in light of cancellation of all previous claims and addition of new claims that necessitate a new search and reconsideration. The Applicant essentially argues that the new claims overcome the previously cited references.
As such, due to amendments, new grounds of rejection have been applied to address the amendments and the 103 rejection is presented below that addresses claims 23-30.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 6, 2021has been considered and initialed copy of the 1449 is hereby attached.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 23-27 are directed to apparatus, claim 28 is directed to another apparatus, claim 29 is directed to a process, claim 30 is directed to a product by process.

Claims 23, 28, 29, and 30 are directed to the abstract idea of financial score determination associated with assets of subjects and related reporting which is grouped under commercial and legal activities subgrouping of organizing human activity grouping in prong one of step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “transmit … a web page …”, “input … to the web page, a benchmark credit line …”, “transmit … an analysis request including …, the analysis request being an HTTP request”, “acquire … the plurality of attribute information on the subject to be analyzed …”, “determine credit line adjustment scores …”, “determine interest rate adjustment scores …”, “determine the credit line based on …”, “determine the interest rate based on …”, “set … collection support information …”, “specify … based on the collection support information”. Accordingly, the claim recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
‐solution activity to the judicial exception (see MPEP 2106.05(g)). As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of 

Hence, claims 23, 28, 29, and 30 are not patent eligible.

As per dependent claims 24 and 27, these claims further define the abstract idea noted in claim 23. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claim 24 and 27 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

As per dependent claims 25 and 26, the dependent claims recite the additional elements of “an apparatus of another entity”, “another apparatus of another entity”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. Furthermore, the display step is construed as insignificant extra solution activity under Prong Two of Step 2A analysis. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 7593893 B1 (Ladd) in view of US 20140172679 A1 (Shimko). 

As per claims 23, 28, 29, and 30, Ladd teaches,
terminals of the plurality of financial institutions including a first financial institution and a second financial institution (FIG. 1, item 32, col. 4, lines 47-67, col. 5, lines 4-15 “lenders”),
a business support apparatus comprising a memory (FIG. 1, items 14, 16) storing first credit line parameters, first interest rate parameters, second credit line parameters 
a plurality of databases each storing at least one of a plurality of attribute information on the subject to be analyzed (col. 2, lines 60-65, claim 1 “storing the financial information regarding the borrower and the income of the borrower in the database”),
the terminals of the plurality of financial institutions, the business support apparatus and the plurality of databases are connected to each other via at least one communication network (FIG. 1, col. 2, lines 56-67 “the computer network”),
the business support apparatus is configured to transmit, to a terminal of the first financial institution via the at least one communication network, a web page (col. 4, line 65) for inputting information on the subject to be analyzed and cause the terminal of the first financial institution to display the web page (FIG. 2d, col. 6, lines 33-41),
the terminal of the first financial institution is configured to input, to the web page a benchmark credit line (FIG. 2k, col. 7, lines 23-24), a benchmark interest rate (FIG. 2k, col. 7, lines 23-24) and identification information of the subject to be analyzed (FIG. 2d, col. 6, lines 33-41),
the terminal of the first financial institution is configured to transmit, to the business support apparatus via the at least one communication network, an analysis request including the inputted benchmark credit line, the inputted benchmark interest 
the business support apparatus is configured to, upon receiving the analysis request from the terminal of the first financial institution, acquire via the at least one communication network, the plurality of attribute information on the subject to be analyzed from the plurality of databases, the plurality of attribute information including asset information, liability information and revenue information on the subject to be analyzed (col. 7, lines 8-15 “credit report”, col. 28, lines 16-30 “median income/property table”),
the business support apparatus is configured to determine credit line adjustment scores corresponding to the plurality of attribute information acquired from the plurality of databases, according to the first credit line parameters stored in the memory of the business support apparatus (col. 7, line 54-67 “lower loan amount”),
the business support apparatus is configured to determine interest rate adjustment scores corresponding to the plurality of attribute information acquired from the plurality of databases, according to the first interest rate parameters stored in the memory of the business support apparatus (col. 23, lines 44-47),
the business support apparatus is configured to determine the credit line based on the benchmark credit line specified in the analysis request and the determined credit line adjustment scores (col. 7, lines 54-67 “lower loan amount”, col. 8, lines 1-4 “amend the loan application”),

the terminal of the first financial institution is configured to set, in the business support apparatus, collection support information including first information for identifying one of the plurality of attribute information and second information for identifying one of the plurality of databases as a source of the one of the plurality of attribute information (col. 32, lines 27-37 “an appraisal”, col. 32, lines 61-67 “the credit report”),
the business support apparatus is configured to specify one of the plurality of databases based on the collection support information which is set by the terminal of the first financial institution, to acquire one of the plurality of attribute information from the specified one of the plurality of databases (col. 20, lines 9-10 “outside credit agencies”, col 32, lines 61-67, col. 33, lines 1-3 “loan originator”)

Ladd does not explicitly teach, however, Shimko teaches,
the analysis request being an HTTP request (¶ [0030] “the loan request … HTTP(s)”),
by using the inputted identification information as a key (¶ [0030] “social security number”, ¶ [0031] “use the borrower's social security number to perform a background check on the borrower”).
It would have been obvious before the effective file date to have employed http based communication and borrower info based identifier feature of Shimko in Ladd. The 

Ladd also teaches,
a processor (FIG. 1, item 14).

Shimko also teaches,
a communication interface (FIG 10. item 1014),
It would have been obvious before the effective file date to have employed http based communication and borrower info based identifier feature of Shimko in Ladd. The motivation would be to streamline the loan application process of Ladd with standards based communication between stakeholder platforms and consistent tracking of the loan application with a borrower information based identifier.

As per claim 24, combination of Ladd and Shimko teach all the limitations of claim 23. Ladd also teaches,
the business support apparatus is configured to determine the credit line adjustment scores such that the credit line adjustment scores increase as the asset information indicates that assets held by the subject to be analyzed increase (col. 24, lines 36-43), the credit line adjustment scores decrease as the liability information indicates that an amount of liability held by the subject to be analyzed increases (col. 21, lines 14-16), and the credit line adjustment scores increase as the revenue 
the business support apparatus is configured to determine the interest rate adjustment scores such that the interest rate adjustment scores decrease as the asset information indicates that assets held by the subject to be analyzed increase, the interest rate adjustment scores increase as the liability information indicates that the amount of liability held by the subject to be analyzed increases, and the interest rate adjustment scores decrease as the revenue information indicates that the amount of revenue of the subject to be analyzed increases (col. 27, lines 57-62, col. 30, lines 4-5).

As per claim 25, combination of Ladd and Shimko teach all the limitations of claim 23. Ladd does not explicitly teach, however, Skimko teaches,
the plurality of databases includes an apparatus of another entity different from the financial institutions (FIG. 1A, item 160, ¶ [0031] “credit reporting agencies”),
the assets information of the subject to be analyzed is managed in the apparatus of another entity different from the financial institutions in association with a unique number assigned by a public institution to the subject to be analyzed (¶ [0031] “social security number”),
the business support apparatus is configured to access the asset information representing assets held by the subject to be analyzed outside the financial institutions from the apparatus of the other entity via the communication network and acquire the asset information of the subject to be analyzed, by using, as a key, the unique number of the subject to be analyzed (¶ [0020], [0031] “social security number”).


As per claim 26, combination of Ladd and Shimko teach all the limitations of claim 23. Ladd does not explicitly teach, however, Shimko teaches,
the information processing apparatus is further connected to a predetermined apparatus and another apparatus of another entity different from the financial institution via the communication network (FIG. 1A, item 160, ¶ [0031] “credit reporting agencies”),
a first provisional number for identifying the subject to be analyzed in the financial institutions (¶ [0031] “social security number” and a second provisional number for identifying the subject to be analyzed in the another entity different from the financial institutions (¶ [0031] “a phone number”) are determined in advance based on a unique number assigned by a public institution (¶ [0031] “social security number” to the subject to be analyzed, the first provisional number and the second provisional number being associated with each other by the predetermined apparatus (¶ [0031]),
the asset information of the subject to be analyzed is managed in the another apparatus of the another entity different from the financial institutions in association with the second provisional number (¶ [0031] “credit reporting agencies”),
the business support apparatus is further configured to (FIG. 1, item 130),

acquire the asset information of the subject to be analyzed by using, as a key, the second provisional number associated with the first provisional number of the subject to be analyzed (¶ [0031], ¶ [0060] “The borrower account database table”).
It would have been obvious before the effective file date to have employed http based communication and borrower info based identifier feature of Shimko in Ladd. The motivation would be to streamline the loan application process of Ladd with standards based communication between stakeholder platforms and consistent tracking of the loan application with a borrower information based identifier.

As per claim 27, combination of Ladd and Shimko teach all the limitations of claim 23. Ladd also teaches,
the business support apparatus is configured to generate webpage data indicating the determined credit line (FIG. 2p, col. 7, lines 23-33) and the determined interest rate of the loan for the subject to be analyzed (FIG. 2p, col. 7, lines 23-33),
the business support apparatus is configured to transmit the web page data to the terminal of the first financial institution via the at least one communication network and cause the terminal of the first financial institution to display (col. 4, lines 47-67 “provide a display such as Web pages”) the determined credit line and the determined interest rate (FIG. 2p, col. 7, lines 23-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692